RUDKIN, District Judge
(after stating the facts as above).
As already stated, the mandatory injunction granted by the court below is most sweeping and general in its terms. It orders and directs the city and its officers to specifically perform all of the duties and obligations imposed upon them and each of them by the ordinance in question and the bonds issued pursuant thereto, regardless of whether there had been a breach or a threatened breach. Over and beyond this the city and its officers are specifically ordered and directed to pay the expense of operation and maintenance out of the general funds of the city, or from some other available source, in the event the gross earnings of the system prove insufficient for all purposes; this, too, in the face of a direct averment in the complaint that the gross earnings are ample and more than sufficient to meet all proper charges against them. Such a decree cannot stand. If the gross earnings were ample and more than sufficient to meet all proper charges against them, the court below should not have concerned itself with rates or fares, or payments from the general fund. The utmost it could or should do under the circumstances was to direct a proper application of the revenues at hand.
In so deciding we are not unmindful of the rule that, when a court of equity assumes jurisdiction for any purpose, it will usually grant full and complete relief; but this does not mean that a court will go out of its way to determine important questions of doubtful import, which have not arisen and which may never arise. Here we have a mandatory injunction from a federal court, commanding the municipal officers of a state to perform certain acts and discharge certain duties, the performance and discharge of which have been enjoined by the highest court of the state. It is needless to say that officers should not be placed in such a plight in the discharge of their official duties. It may be that a federal court can grant a mandatory injunction com*663manding state officers to perform duties the performance of which has been enjoined by a state court; but the power is a delicate one, and will only be exercised in a case involving a present controlling necessity for such action and no such case is presented here.
In so far as the decree simply orders and directs the transfer of funds to the special bond fund one month before the due date of principal and interest, and the payment of such principal and interest when due, it perhaps works no injury, as it simply directs the municipal officers to do what they admit they are already obligated to do. But such officers have a right to discharge their duties voluntarily and in their own way, without compulsion from the courts of another sovereignty, unless they have been derelict in the discharge of those duties. What justification is there, then, for this mandatory injunction? Our attention has been directed to the action of certain taxpayers in bringing suit to enjoin the city from encroaching upon its general funds to defray the expense of operating and maintaining the municipal railway system, to certain charges preferred by the mayor, and to the failure of the city treasurer to set aside funds for the payment of interest and principal on the bonds one calendar month before the due date.
City officers are not ordinarily responsible for the action of taxpayers of the city, and, furthermore, the contention of these taxpayers has been fully sustained by the Supreme Court of the state. The mayor of the city charged that the city had been defrauded in the purchase of the street railway system, and the city council appropriated funds to investigate these charges. In so doing the municipal officers acted within their rights, and, furthermore, before the final hearing in the court below, the mayor had reported to the city council that the charges had been investigated by his personal representative and by a grand jury, and had not been sustained. Here the incident closed, so far as the record discloses. The city treasurer, without apparent objection, failed to transfer the funds to the special bond fund one month before the due date of the principal and interest on the bonds, and gave two reasons for his failure: First, that he was acting under the Fiscal Agency Law of the state (Rem. Code, §' 5021); and the other, that the funds could only be transferred by warrants authorized by city ordinance. Whether these reasons are good or bad we need not inquire, because the city has since passed an ordinance directing a proper transfer of the funds. As already stated, all payments have been made in conformity to the terms of the bonds and ordinance without default, and we see no present necessity for judicial interference.
Again, it would seem that the remedy given by the state statute in the form of an action against the city to compel the setting aside of the fund and the payment of the principal and interest when due is a full, complete, and adequate orie under the circumstances. There is nothing in the record that leads us to believe that a multiplicity of suits will follow, or that the municipal officers will fail or refuse to discharge the duties imposed upon them by law and by the mandate of a court of competent jurisdiction. For these reasons, the complaint should be dismissed for want of equity, but without prejudice to any *664right of action the appellee may hereafter have for future breaches of the ordinance or bonds.
Reversed and remanded.